    Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 1 of 15




                        UNITED STATES DISTRICT COURT

      FOR THE EASTERN DISTRICT OF THE STATE OF LOUISIANA



Zepporiah Edmonds                                CIVIL ACTION No.        16 cv 00298


VERSUS                                           JUDGE:                  I. Lemelle


City of New Orleans,                             MAGISTRATE:             D. Knowles
Mark D. Jernigan and
Linda Copeland




        Affidavit of Petitioner ZEPPORIAH EDMONDS in Support of her
             Reply Memorandum to Defendants’ Opposition to her
                            Motion for Reconsideration



      I, ZEPPORIAH EDMONDS, file the following Affidavit in Support of my Reply

Memorandum to Defendants’ Opposition to my Motion for Reconsideration of this Court’s

dismissal of my claims pursuant to Doc. 85 in this matter. This additional Affidavit, and

my attestations contained therein, are filed in light of those objections raised by the

defendants in seeking to strike or disallow certain Exhibits sought entered into evidence

on my behalf in my Memorandum in Support of My Motion for Reconsideration filed this

past September 4, 2017, and in seeking to admit additional exhibits sought considered

by the Court here in rebuttal to the defendants’ argument and objections filed in their

Opposition Memorandum filed on September 12, 2017 to my seeking a Reconsideration

of that earlier dismissal of all of my claims.
      Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 2 of 15




Rebuttal to Objections to Certain non-Civil Service Record items of Evidence:

Those records NOT contained within the transcripts or exhibits of the Civil Service

Appeal Hearings held on my behalf are all explained by me here to be records that were

related to my employment with the DPW, or are from my personal e-mail records or

papers, or, are my personal medical records or instructions provided to me by my

healthcare providers and sought admitted here to explain to the Court my actual illness

or time missed from the workplace due to illness. An explanation as to the origins and

authenticity of each item are as follows:



Items included in my Original Memorandum in Support of Reconsideration:

a.) Reconsideration Memorandum Exhibit # 4 (“Recon. Memo. Exh. 4”). This item was

entered into evidence as Civil Service Appeal Record (“CS Record”) Appellant’s Exh.

#34, at the hearing date of 12/14/2016. As part of the certified CS Record, the

defendants’ objection here is moot.

b.)   Recon. Memo. Exh. 5 - This item was also entered into evidence as Civil Service

Appeal Record (“CS Record”) Appellant’s Exh. #34, which contained multiple items, at

the hearing date of 12/14/2016. As part of the certified CS Record, the defendants’

objection here is moot.

c.) Recon. Memo. Exh. 10. This item was also entered into evidence as Civil Service

Appeal Record (“CS Record”) Appellant’s Exh. #33, at the hearing date of 12/14/2016.

As part of the certified CS Record, the defendants’ objection here is moot.

d.)    Recon. Memo. Exh. 11 - This item was also entered into evidence as Civil Service

Appeal Record (“CS Record”) Appellant’s Exh. #30, at the hearing date of 12/14/2016.

As part of the certified CS Record, the defendants’ objection here is moot.




                                                                                      2
      Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 3 of 15




e.) Recon. Memo. Exh. 12 - This item was also entered into evidence as Civil Service

Appeal Record (“CS Record”) as part of Appellant’s Exh. #33, which contained multiple

items, at the hearing date of 12/14/2016. As part of the certified CS Record, the

defendants’ objection here is moot.

f.) Recon. Memo. Exh. 13 This item was also entered into evidence as Civil Service

Appeal Record (“CS Record”) at the hearing date of 12/14/2016 (pg. 39, lines 21-22) with

this being an item quoting Deputy Mayor Cedric Grant as stating by written comment in

his own hand “I need to see her (Edmonds) today”. As part of the certified CS Record,

the defendants’ objection here is moot.

g.) Recon. Memo. Exh. 14 - This item was also entered into evidence as Civil Service

Appeal Record (“CS Record”) as part of Appellant’s Exh. #33, which contained multiple

parts, at the hearing date of 12/14/2016. As part of the certified CS Record, the

defendants’ objection here is moot.

h.) Recon. Memo. Exh. 16 – This item was prepared by me, in my own hand, in the

course and scope of my employment as Parking Administrator, and I kept a copy of this

document for my personal records. It is unaltered from its original form.

i.)   Recon. Memo. Exh. 16A – This item was prepared by me, in my own hand, in the

course and scope of my employment as Parking Administrator, and I kept a copy of this

document for my personal records. It is unaltered from its original form.

j.) Recon. Memo. Exh. 25 - This item was also entered into evidence as Civil Service

Appeal Record (“CS Record”) as part of Appellant’s Exh. #23, which contained multiple

parts, at the hearing date of 11/3/2016. As part of the certified CS Record, the

defendants’ objection here is moot.

k.) Recon. Memo. Exh. 26 -      These items were produced by the Petitioner in her own

hand as complaints by her made in writing to the Civil Service, the Mayor’s Office, and



                                                                                       3
      Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 4 of 15




the Ethics Board. They are unaltered from their original form. These items were all also

entered into evidence as Civil Service Appeal Record (“CS Record”) as part of

Appellant’s Exh. #26, parts 1, 2 and 3, which contained multiple parts and letters written

by Petitioner to various agencies offering her complaints of mistreatment, retaliation and

harassment, at the CS hearing date of 12/16/2016. As part of the certified CS Record,

the defendants’ objection here is moot.



Items included in my Reply Brief response to Defendants’ September 12, 2017
Memorandum in Opposition of Petitioner’s Motion for Reconsideration:

a.)    Reply Brief Exhibit #4 - Medical Records and Instructions received by me on

10/31/2012 relative to surgery. These items are unaltered from their original state and

are put into this record by me despite the highly sensitive nature of such information, and

done so to inform this Court of the severity of my disability, the fact of my multiple

surgeries during this time period coinciding with my being subjected to hostility and

retaliation and discrimination in the workplace, as well as my extended absences from

the workplace where I was allowed to work from home for extended periods of time.

b.) Reply Brief Exhibit #5 - Medical Records and Instructions received by me on in

August, 2014 relative to surgery and treatment. These items are unaltered from their

original state and are put into this record by me despite the highly sensitive nature of

such information, and done so to inform this Court of the severity and duration of my

disability, the fact of my multiple surgeries during this time period coinciding with my

being subjected to hostility and retaliation and discrimination in the workplace, as well as

my extended absences from the workplace where I was allowed to work from home for

extended periods of time.




                                                                                           4
    Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 5 of 15




c.) Reply Brief Exhibit # 6 - This is an Internal DPW Grievance Form filed by me and

given to my superior Mark Jernigan on July 13, 2015 memorializing my complaints of a

Hostile Work Environment, Threats made by co-worker Linda Copeland against myself

and co-workers for refusing to illegally release her friend’s vehicle from the Auto Pound

after it was towed for illegally parking, as well as Copeland undermining my authority with

my subordinates by creating hostility and unhappiness amongst these employees. This

document was copied to my personal records, is not altered or changed from its original

form, and should be in the defendants’ records also.

d.) Reply Brief Exhibit # 7 - This is an Internal DPW Grievance Form filed by me given to

my superior Mark Jernigan on July 15, 2015 memorializing my complaints of there being

a corruption of the mandatory Ethics Training of Parking Division employees by one of

our subordinates charged with supervising that training. When I attempted to correct this

problem the subordinate began to wrongfully accuse me of causing the corruption of the

Ethics Training, and furthered the creation of a Hostile Work Environment for myself in

the workplace. Superior Jernigan did nothing to assist the worsening of this situation and

allowed to fester, I believe, in retaliation of my earlier complaints and grievances that

began and escalated upon my complaining about the Curb Management contract

process. This document was copied to my personal records, is not altered or changed

from its original form, and should be in the defendants’ records also.




My Absences from the Workplace in 2012, 2013 and 2014 explaining the temporary
gaps in Harassment and Retaliation originating with my reports of Unethical
Activity in the Curb Management Contact process.




                                                                                          5
    Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 6 of 15




I respectfully submit the following timeline of 2012 until my Termination on January 11,

2016, explaining to the Court my medical challenges and how they led to frequent and

extended work from home, which was approved by my superiors until the 2015 effort

began in earnest to push me out of my position in retaliation for expressing concerns

about the Landrieu Administration’s unethical favoring of Duncan Solutions over other

vendors, as well as their retaliation against me for making complaints and grievances to

my immediate superior, defendant Jernigan, as well as in retaliation for the two EEOC

complaints made by me in April, 2014 and July, 2015.



TIMELINE:



Oct. 31, 2012 – I had surgery for a bi-lateral ureter re-implantation and bladder

puncture. I was diagnosed as suffering from Vesicoureteral Reflux (VUR) resulting from

a bi-lateral ureter injury and a bladder puncture that I sustained on October 31, 2012. I

underwent a nine hour surgery to mitigate the major damage done to my bladder and a

re-implantation of my ureters. It was and is my understanding that this type of injury and

disability is covered by the ADA Amendment Act of 2008.



November, 2012 – January 2013 - I was allowed by my supervisor, Mark Jernigan, to

work from home managing the Parking Division and the employees under my

supervision. This did work well, despite harassment and criticism from political

operatives in the Landrieu Administration retaliating against me for expressing my

concerns about what I perceived as the Administration’s attempt to rig or award the

lucrative Curb Management Contract to a favored, particular vendor. Nonetheless, I am

allowed to manage my employees from home while out seriously ill, and to earn Superior



                                                                                             6
    Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 7 of 15




Job Performance ratings from my immediate superior, Mr. Jernigan, for the years 2012

and 2013.



Feb. 2013 – Returned to regular work at DPW/Parking Division offices, and treated my

non-emergency medical condition by using my physician-approved self-catheters;



March/April, 2013 – At this period I was having chronic UTI's; frequent doctor's visits;



April 2013 - Surgery to rectify bladder obstruction and to relieve the discomfort of

catheterizing; I was without deviation allowed to work from home, approved by my

immediate supervisor, Mark Jernigan;



Late May/Early June 2013 - Returned to work with same medical conditions; surgery was

not successful. Continued to use catheters, suffered with frequent UTI's due to bladder

puncture;



June 2013-Dec. 2013 - Spent a significant amount of time dealing with my medical

condition. Diagnosed with irreversible nerve damage to bladder. Frequent early

departures or late arrivals due to treatment and therapy for medical condition. Received

medical attention at both Tulane University Medical campuses (Lakeside and

Downtown);



Jan. 2014 - Mar. 2014 - Explained to Mark Jernigan that I was under consideration for

additional surgery due to bladder obstruction, given the multiple surgeries already

occurring to date;



                                                                                           7
    Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 8 of 15




Apr. 2014 - June 2014 - Began to suffer from debilitating issues with my bladder

obstruction and excruciating back pain. Work being criticized; Copeland's undermining

efforts in full swing;



July 2014 - Underwent treatment for debilitating issues with bladder. Kidney functions

are now under medical observation; reports were being submitted weekly and sometimes

daily;



Aug. 2014 - Diagnosed with VUR - I spent a significant amount of time at the hospital.

Treatment path and reconstructive surgery were discussed and assessed. Jernigan was

notified and advised of my medical condition. Harassment and retaliation had begun to

escalate in my workplace.



Sept. 2014 - Spent a significant amount of time undergoing treatment and study for

debilitating issues with bladder issues and recurring UTI's. Began to undergo treatment

for kidneys. Harassment became increasingly intense. Filed an official Employee

Grievance on September 26, 2014 through my Chain of Command.



Oct. 2014 - Jan. 2015 - UNABLE TO WORK. Planning for reconstructive

surgery. Harassment and retaliation increase to an untenable level. Filed first EEOC

Complaint with that agency (Nov. 4, 2014); Requested to work from home due to

vacancies in my Division and ongoing OIG Investigations. My request was denied

despite earlier history of performing well from home. NOT ALLOWED TO WORK FROM

HOME WHEN UNABLE TO REPORT.



                                                                                          8
    Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 9 of 15




Feb. 2015 - Reported back to work; provided Mark Jernigan with a detailed list of my

medical appt. Harassment and Retaliation immediately resumed.



March 2015 - June 2015 - UTI's reoccurred; along with unbearable back pain. Continued

to use catheter due to bladder obstruction. VUR worsened health; now began to suffer

kidney infections. Was informed by Doctor that surgery was my only medical recourse.

Jernigan was informed. Harassment and retaliation at an unendurable level.



July 2015 – I began suffering a very debilitating medical condition, my doctor advised me

to take medical leave until surgery. In follow-up to constant Harassment, Hostile Working

Environment, and Racial Discrimination against myself, I filed a second EEOC Complaint

with that agency;



Aug. 2015 - Pre-termination hearing notices started arriving at my home seeking to set

up a Pre-Termination Hearing predicate to terminating me and removing me from

employment with the DPW. I could not attend those hearings due to my illness and

disability, and properly forwarded supporting medical information to the proper authorities

with the City of New Orleans and the DPW. As soon as the DPW agreed to postpone the

hearings, they would immediately reschedule the Pre-Termination Hearing in the too-

near future, despite my medically-reasoned restrictions, and would schedule the new

hearing date purposefully within my window of medically-ordered restricted activities,

despite having been provided the documentation that I not am made to appear, and

instead be accommodated. The DPW refused to accommodate me in this request, and

eventually held a hearing to terminate me on December 14, 2015, with my actual

Termination notice effective January 11, 2016.



                                                                                          9
   Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 10 of 15




The Racially Disparate Treatment of myself in comparison to that of White co-
worker Linda Copeland played an integral part of my filing my First and Second
EEOC Complaints against my employer, the DPW as well as the defendants
Jernigan and Copeland.



     My first two EEOC Complaints, filed on November 4, 2014 and July 15, 2015 (see

Reply Brief Exhs. #8 and #9), were filed prior to my actual wrongful termination from my

position at the DPW, were filed claiming Discrimination based upon Race, as evidenced

by the actual documents filed and part of this Court Record. These particular claims

made by me to the EEOC, as predicate to filing this lawsuit, and were grounded in my

superior, DPW Dept. Head Mark Jernigan, over an extended period of time and during

many different episodes and circumstances blatantly and obviously treated his two

Senior Level employees extremely differently – with myself, a Black woman, being

subject to undue scrutiny, criticism, alienation and ultimately retaliation based, made-up

Termination for no good reason despite superior Job Performance ratings (Exh. 2), while

Linda Copeland, who abused employees, threatened employees, either recklessly or

intentionally created havoc in the Parking Division by inappropriately and with zero

authority promising Parking Administration employees under my supervision and

direction fictitious promotions, pay raises and additional uniform allowances, and she

was instead promoted and given a significant pay raise, despite employees repeatedly

putting Mr. Jernigan on notice of her negative behavior.

      In contrast, I was personally subject to micro-scrutiny by Mr. Jernigan, as

explained in detail in my original Affidavit and in the evidence submitted in my original

Memorandum in Support of my Motion for Reconsideration. Again, my reward for a job

well done and for reporting unethical activity was my being Terminated for ridiculous,

made-up, fictitious charges since adjudicated as groundless and inappropriate reasons



                                                                                        10
   Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 11 of 15




for my termination by the Civil Service Commission and the Hearing Examiner – after

NINE DAYS of hearing testimony, many witnesses, and dozens of exhibits entered into

record. My termination came after superior Performance Ratings and properly managing

low-paid workers and getting them to perform at a high level – as opposed to my White

peer Linda Copeland who had a demonstrable pattern of mistakes, problems, fomenting

issues with the workforce, and Jernigan instead promoted her with a pay raise, while I

get harassed, alienated, then Terminated. One person controlled the outcome of both

situations – Mr. Mark Jernigan – a White male. I, a Black woman, performed at a high

level and was eventually Terminated. Ms. Copeland, a White woman, performed at a

less superior level and was promoted with a pay raise. Again, Racial Discrimination via

this proven disparate treatment was the hinge separating my fate from Ms. Copeland’s.



Due Process Violations and the failure of the Employer to properly accommodate
my request to postpone the Pre-Termination Hearing of December 14, 2015, are in
direct violation of the ADA, as my illness is one recognized by the ADA.



     I was physically unable to attend due to illness the December 14, 2015 Pre-

Termination Hearing at which a hearing was held in my absence and where I was

Terminated.    The employer had received medical orders restricting my activities that I

not attend that hearing, and consciously chose to go forward with that hearing in violation

of the ADA rules requiring they make accommodations for my illness and reschedule the

hearing for a later date that I could participate in and defend myself. This act by the

defendant employer is in strict violation of the ADA, the ADA Amendment Act of 2008,

and controlling case law.

     The attached E-mail from City of New Orleans ADA Administrator Paige McCranie

to DPW Head Mark Jernigan recommending the department make accommodations for


                                                                                         11
   Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 12 of 15




my illness by postponing the hearing weighs in favor of a finding that the Employer

violated the ADA requirements as well as my Due Process rights in going forward with

the hearing.    Attached Recon. Memo. Exhibit 25 contains several communications

between myself, my attorneys and the defendant employer almost begging them to delay

the December 14, 2015 hearing, with medical documentation of my ordered absence

attached thereto. Mr. Jernigan seemed intent upon going forward with my Termination,

justice or rules be set aside. And that he did. This Court should correct this.



My Difficulties and Inability to obtain additional or Alternative Legal Counsel to
Represent me after this Court’s dismissal of my case on June 19, 2017 due to
financial hardships and difficulties making the necessary payment of a Retainer
Fee impossible:


       After learning of my attorney, Dominic N. Varrecchio’s serious illness and

hospitalization, I spoke with my former attorney Willie Zanders to explore the possibility

of retaining new or additional counsel because I did not know whether or not Mr.

Varrecchio would be able to meet all of the deadlines and perform the task of reviewing

and digesting my entire Civil Service hearing transcript prior to the September 5, 2017

deadlines. Mr. Zanders informed me that attorneys generally did not desire taking over

cases from other attorneys, but that even if I found one in need of additional new cases,

almost no attorney well-versed in Employment Law would take my case on a

Contingency Fee basis because my case had been dismissed by a Federal Judge, that

the prospects of getting back into to Court on an appeal or Reconsideration were very

unsure, and that no such attorney would get involved with reading an entire 1600 page

Civil Service Hearing record, compile a memorandum and exhibits and stop what they

were doing to meet the Federal Court’s deadline, without having a substantial, non-

refundable Retainer Fee paid by me up front of maybe $5,000-$7,500. At this point in


                                                                                        12
   Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 13 of 15




my life I had been terminated from my position with the DPW for about 80 weeks, was

living on a very limited “forced retirement” income, about one half of my regular salary,

and was suffering severe financial hardships effecting every aspect of my family’s life. I

simply could not afford to pay a new attorney the required $5,000 - $7,500, and I

discussed this problem with my current attorney Mr. Varrecchio. He said that from the

hospital he had tried to find additional attorneys to assist him or take over my case, and

that all of them worth having (that understand Employment Law) would require a non-

refundable payment of about $5,000 prior to enrolling and obligating themselves to

review the extensive Civil Service hearing record. Mr. Varrecchio resolved to help me

keep looking for additional counsel, with no success. We then resolved to keep Mr.

Varrecchio as my attorney, and try to work through his illness on the current Contingency

Fee basis arrangement that I have had with him from the beginning of his involvement

representing me here. I resolved to assist him in reviewing and finding helpful Exhibits

and records from the Civil Service record to the Court via my attachments as Exhibits to

my memoranda filed in support of the Court Reconsidering the Dismissal of my case.

Additionally, over the past many weeks I was able to assist Mr. Varrecchio by helping

him review the Civil Service transcripts for helpful witness testimony included here, and I

also reviewed the lengthy Civil Service Commission decision and the Hearing Examiner’s

Report to find helpful portions of those items to be presented to the Court. I have

discontinued my assistance to Mr. Varrecchio except for very limited involvement as the

defendant DPW was ordered on September 5, 2017 for me to be reinstated by the DPW

to my position as Parking Administrator, and I reported back to work on September 11,

2017 - via the Civil Service Commission’s decision on my Appeal to have the defendant

City of New Orleans/DPW immediately reinstate me to the position that I was proven to

be wrongly terminated from.



                                                                                         13
   Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 14 of 15




      The preceding is true and correct to the best of my recollection and belief.

Sworn and attested to by me, ZEPPORIAH EDMONDS, this 5th day of September, 2017.




                    Signed _________________________________________
                                 ZEPPORIAH EDMONDS - AFFIANT




   Sworn and attested to before me, Dominic N. Varrecchio, Notary Public, Louisiana Bar No.

19456, this 5th day of September, 2017, in New Orleans (Orleans), Louisiana.




                                           Respectfully submitted,



                                           _______________________________
                                           Dominic N. Varrecchio (# 19456)
                                           300 Lafayette Street, Suite 103
                                           New Orleans, LA 70130
                                           Telephone: (504) 524-8600
                                           Email: knic55@cox.net
                                           Attorney for Plaintiff Zepporiah Edmonds




                                                                                         14
   Case 2:16-cv-00298-ILRL-DEK Document 129-8 Filed 03/08/19 Page 15 of 15




                            CERTIFICATE OF SERVICE


        I certify that a copy of the above and foregoing has been served upon counsel
for all parties by the USDC Court Electronic Filing System, this 18th of September,
2017.



                          Dominic N. Varrecchio
                     ___________________________________
                             DOMINIC N. VARRECCHIO




                                                                                   15
